IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


BENEFICIAL CONSUMER DISCOUNT                : No. 399 WAL 2019
COMPANY D/B/A BENEFICIAL                    :
MORTGAGE COMPANY OF                         :
PENNSYLVANIA, REPONDENT                     : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
             v.                             :
                                            :
                                            :
PAMELA A. VUKMAN,                           :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 28th day of April, 2020, the Petition for Allowance of Appeal is

DENIED.